Citation Nr: 0004187	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for an occipital 
craniectomy scar, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of suboccipital craniectomy and laminectomy, C1-C3, 
secondary to Arnold-Chiari malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in May 1995 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of an August 
1997 rating decision, the issues on the first page of this 
Remand were divided into separate disabilities for rating 
purposes.  The veteran's claims were again remanded in 
September 1998 for additional evidentiary development.  


FINDINGS OF FACT

1.  All of the evidence necessary for the equitable 
disposition of the veteran's claims has been developed.

2.  A scar disability is manifested primarily by a slightly 
hypertrophic, nontender scar, midline from the junction of 
the skull down to approximately C5.  

3.  Residuals of an Arnold-Chiari malformation are manifested 
primarily by subjective complaints of headaches, controlled 
by Tylenol. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a scar disability are not met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.118, Diagnostic 
Codes 7800, 7804 (1999).

2.  The criteria for a 10 percent original evaluation for 
disability characterized as residuals of an Arnold-Chiari 
malformation are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, §§ 4.20, 4.120, 4.124a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, these claims are plausible.  He has 
not alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999) has been 
satisfied.

The veteran contends, in essence, that his disabilities are 
more severe than currently evaluated.  He specifically 
contends that he manifests "twitching" of his extremities 
since the operative procedure described above, and that he is 
unable to retain employment.

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  The veteran's scar disorder is currently evaluated 
under Diagnostic Code 7800, which contemplates ratings for 
scars of the head, face or neck.  

Scars that have a complete or exceptionally repugnant 
deformity of one side of the face, or those that exhibit 
marked or repugnant bilateral disfigurement, are evaluated as 
50 percent disabling; those that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, contemplate a 30 percent evaluation.  
Moderate scars that are disfiguring are evaluated as 10 
percent disabling.  Scars that are slight in nature are 
noncompensable under Diagnostic Code 7800.  

In addition, neurological conditions are ordinarily rated in 
proportion to the impairment of motor, sensory, or mental 
function.  Psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, and injury to the skull, are to be especially 
considered.  38 C.F.R. § 4.120 (1999).  

A review of the record shows that the veteran underwent a 
suboccipital craniectomy and laminectomy of C1 to C3 with 
dissection of adhesions in March 1994 for his Arnold-Chiari 
malformation.  

A medical record dated May 1994 notes that the veteran was 
"doing well".  A neurology record dated May 1995 notes that 
the veteran complains of pain in the scar area, and that the 
examination was within normal limits.  A neurosurgical 
medical record dated August 1995, notes that the veteran is a 
healthy appearing male in no acute distress.  Another 
neurosurgical medical record, dated October 1995, notes that 
the veteran was status post Chiari I malformation / 
Decompression and was again "doing well".  

The report of the veteran's December 1996 VAME shows that his 
cranial nerves II - XII were grossly intact, the fundi 
examination showed sharp discs bilaterally.  His neck showed 
a full range of motion without pain or discomfort.  The motor 
examination showed 5/5 strength throughout.  Grip was 5/5 
bilaterally.  His muscles were symmetric and full with no 
atrophy noted.  The cerebellar examination, finger to nose, 
heel to shin and tandem gait, were all grossly within normal 
limits.  The Romberg examination was normal.  He was 
reportedly able to stoop and stand back up as well as bend to 
a 90 degree angle without pain on discomfort.  He was able to 
walk on his heels and his toes without problems.  Sensory 
examination to pinprick and light touch as well as vibration 
were all grossly within normal limits throughout.  The listed 
impression was that the veteran "probably had benign 
fasciculations; however, we will get an EMG/NCV of all 
extremities.  If this is normal, no further workup is 
required."  

A neurosurgical note dated March 1996 reflects that the 
veteran is "doing well".  A neurosurgical clinic note, 
dated September 1996, reflects that the veteran was doing 
well until approximately two weeks prior to his visit, at 
which time he reported that he began experiencing headaches.  
Another neurosurgical clinic note, dated November 1996, shows 
that the examiner noted that the veteran did "not appear to 
be symptomatic".  

The report of the veteran's MRI examination is dated October 
1996, and reflects an impression of "Craniotomy in the 
occipital region in a patient with Chiari malformation.  See 
separate report for MRI of the cervical spine."  The report 
of the MRI of the cervical spine reflects that no change was 
identified from a similar study of August 1995.  The examiner 
noted that an occipital craniotomy with tonsils was in an 
inferiorly located position, consistent with the diagnosis of 
Chiari malformation.  It is also noted that the veteran had a 
total laminectomy of C1 and C2.  There was reportedly no 
evidence of compression of the posterior fossa or the spinal 
cord.  There was no evidence of a syrinx, or 
pseudomeningocele, present.  

The veteran testified at his personal hearing, also dated 
October 1996, in essence, that he manifested headaches and 
muscle aches that he attributed to his surgery.  

A neurosurgical clinic note dated March 1997 shows that the 
veteran was reportedly "doing well", and that his "neuro" 
was "intact".  

The veteran was afforded another neurological examination, 
the report of which is dated May 1999.  The examiner noted 
that the veteran stated that he has had much less of an 
occurrence of the "twitching" of his arms and legs, 
occurring only one to 

two times per month, and lasting only one to two seconds at a 
time.  He reportedly had no new neurological complaints.  His 
headaches were reportedly controlled with Tylenol.  On 
physical examination, observation of the posterior neck 
revealed  a scar midline from the junction of the skull down 
to approximately C5.  The scar was slightly hypertrophic, and 
was nontender to palpation.  Palpation of the muscles of the 
neck, paravertebral of the thoracic area, as well as the 
lumbar area, were found to be of normal consistency with no 
areas of increased muscle spasm nor complaints of tenderness 
on palpation.  He reportedly had full range of motion of his 
neck.  He was able to flex, extend, and rotate in all planes 
without difficulty.  He had no complaints of pain or 
discomfort with this maneuver. 

The examiner also conducted extensive neurological, motor, 
and cerebral evaluations.  On neurological evaluation, 
cranial nerves 2-12 were shown to be grossly intact, his 
pupils were equal, round, and reactive to light.  The 
funduscopic evaluation showed flat discs with sharp margins 
bilaterally.  He had vision in both eyes.  His fields were 
normal.  No nystagmus was noted.  Normal facial expressions 
noted with no asymmetry.  Sensory evaluation of his face was 
intact to light touch and pinprick.  Tongue extends in 
midline and uvula rises in midline.  His speech was normal.  
He reportedly had a normal shoulder shrug.  The motor 
examination revealed that the veteran showed strength of 5/5 
in all muscles in the upper and lower extremities, and that 
"observation of the muscles in [the] upper and lower 
extremities revealed no fasciculations.  The cerebellar 
examination revealed that he was able to have rapid movements 
of his upper extremities without difficulty, and that he had 
normal dexterity of both upper extremities.  

The listed impression was a "[h]istory of Arnold-Chiari 
malformation with decompressive surgery."  The examiner also 
provided a discussion, where it was stated that:


[T]he C file was reviewed and [the 
veteran] was questioned about his current 
medical status.  It is felt that he has 
significant improvement after the surgery 
of March 1994 to present.  He apparently 
has had less complaints of headaches as 
well as less complaints of the twitching 
of his muscles that he had noted 
previously.  The surgical procedure that 
was performed apparently has overall 
improved his complaints of neck and back 
pain.

First, we note that the evidence does not show that a greater 
evaluation is warranted for the veteran's scar disorder.  
That is, the medical evidence only establishes a scar midline 
from the junction of the skull down to approximately C5, 
which was slightly hypertrophic, but was nontender to 
palpation.  We note that the current evaluation contemplates 
a 10 percent evaluation for a moderate scar, that is, one 
that is disfiguring.  However, we must point out that the 
veteran's scar is located on the back of his neck.  It is not 
described as severe, and it does not produce a marked 
deformity of the eyelids, lips or auricles, as contemplated 
by the Diagnostic Code for the assignment of a 30 percent 
evaluation.  In addition, we note that the evidence similarly 
does not establish that the veteran has a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  Therefore, an 
evaluation greater than 10 percent for a scar disability is 
simply not warranted by the evidence of record.  We also note 
that the scar was not tender to palpation, thus, an 
evaluation under Diagnostic Code 7804 is also not warranted.  

Second, the evidence also does not show ascertainable 
residuals of the veteran's Arnold-Chiari malformation, other 
than subjective complaints of headaches. 
The veteran has been extensively evaluated for residuals of 
his Arnold-Chiari malformation.  The examiner of the May 1999 
VA examination conducted especially thorough physical, 
neurological, motor, sensory, and cerebellar examinations, 
and concluded that "[i]t is felt that [the veteran] has 
significant improvement after the surgery of March 1994 to 
present.  He apparently has had less complaints of headaches 
as well as less complaints of the twitching of his muscles 
that he had noted previously.  The surgical procedure that 
was performed apparently has overall improved his complaints 
of neck and back pain."  

The listed impression on the report of the veteran's December 
1996 examination was that the veteran "probably had benign 
fasciculations; however, we will get an EMG/NCV of all 
extremities.  If this is normal, no further workup is 
required."  It is noted that this claim was remanded in 
order to obtain the recommended testing, however, according 
to our review of the claims folder, the veteran failed to 
report to this scheduled examination.  

Because the veteran still has minimal complaints of headaches 
and muscle "twitching", the 10 percent minimum evaluation, 
as contemplated for residuals of neurological disabilities 
will be assigned in order to afford the veteran the benefit 
of every doubt.  38 C.F.R. §§ 4.3, 4.124a (1999).  

However, the evidence does not show that an evaluation in 
excess of 10 percent is warranted.  We must point out that 
clinically ascertainable residuals must be present in order 
for a greater rating to be assigned.  No such evidence is of 
record.  Specifically, the evidence does not show that the 
veteran has complete or partial loss of use of one or more 
extremities, a speech disturbance, an impairment of vision, 
or that disturbances of gait or tremors are manifested.  See 
38 C.F.R. § 4.120 (1999).  The VA examinations showed only 
that his cranial nerves 2-12 were shown to be grossly intact, 
and that he had vision in both eyes.  His speech was normal.  
Grip was 5/5 bilaterally.  His muscles were symmetric and 
full with no atrophy noted.  The May 1999 motor examination 
revealed that the veteran showed strength of 5/5 in all 
muscles in the upper and lower extremities, and that 
"observation of the muscles in [the] upper and lower 
extremities revealed no fasciculations."  

Additionally, medical records dated May 1994 and March 1997 
note that the veteran was "doing well".  A neurology record 
dated May 1995 notes that   although the veteran complains of 
pain in the scar area, the examination was within normal 
limits.  A neurosurgical medical record dated August 1995, 
noted that the veteran is a healthy appearing male in no 
acute distress.  Another neurosurgical medical record, dated 
October 1995, noted that the veteran was status post Chiari I 
malformation / Decompression and was again "doing well".

In brief, there is no medical evidence showing that 
clinically ascertainable residuals are present so as to 
establish an evaluation greater than 10 percent under 
38 C.F.R. § 4.120 and §4.124a (1999).  In fact, the evidence 
shows the opposite, that is, that the veteran is "doing 
well".  Thus, the evidence does not establish that an 
evaluation greater than 10 percent is warranted for the 
veteran's residuals of his Arnold-Chiari formation.  

We note that because the veteran is being assigned a 10 
percent original evaluation for the residuals of his Arnold 
Chiari formation, and that a greater rating was not warranted 
at any point during the pendency of his appeal, that the 
considerations of staged evaluations implicated by Fenderson 
v. West are not applicable in this case.   

Finally, we also note that review of the record does not 
reveal that the RO expressly considered referral of these 
issues to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the above for assignment of an extraschedular 
evaluation commensurate with average earning capacity 
impairment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1998) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.



ORDER

Entitlement to an evaluation greater than 10 percent for an 
occipital craniectomy scar is denied.  

Entitlement to an original 10 percent evaluation for 
residuals of suboccipital craniectomy and laminectomy, C1-C3, 
secondary to Arnold-Chiari malformation is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  See NOTE preceding Diagnostic Code 8045, 38 C.F.R. § 4.124a (1999).

